Unlawfully transporting *Page 502 
intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for two years.
The indictment appears regular and properly presented. The evidence heard in the trial court is not brought forward for review. The charge of the court and matters of procedure appear regular.
The verdict assessed was confinement in the penitentiary for two years. The judgment, as written, is in accord with the Indeterminate Sentence Law, condemning appellant to confinement in the penitentiary for a period of not less than one nor more than two years.
The motion for new trial and other matters found in the record cannot be appraised in the absence of the facts upon which the conviction is based.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.